DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 18 and 20-37 are pending in this application.
Cancellation of claim 19 is acknowledged.

Election/Restrictions
Applicant’s confirmation of the election of Group I, claims 18-26 in the reply filed on 17 December 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 27-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was without traverse in the reply filed on 17 December 2020.

Applicant's confirmation of the election with traverse of the species wherein the active agent is the Akt inhibitor Compound A; the form of the composition is liquid; and the cryoprotectant is sucrose in the reply filed on 17 December 2020 is acknowledged.  The traversal is on the ground(s) that examining the additional claims would not involve 
The requirement is still deemed proper and is therefore made FINAL.
Claims 22, 23, and 25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 17 December 2020.

Claims 18, 20, 21, 24, and 26 are examined.


Withdrawn Rejections
The rejection of claims 18, 20, 21, 24, and 26 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to independent claim 18.

The rejection of claims 18, 20, and 21 under 35 U.S.C. 103 as being unpatentable over Martin/Chen in view of Tam is withdrawn in view of Applicant’s amendment to independent claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following rejections are maintained, and are updated as necessitated by Applicant’s amendment filed 17 December 2020:
Claims 18-21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (“Martin”, US 2001/0051183)/Chen et al. (“Chen”, Blood, vol. 115, 2010, pp. 4778-4786) in view of Tam et al. (“Tam”, Pharmaceutics, 2013, pp. 498-507), and further in view of Roth et al. (“Roth”, US 2012/0244209, cited by Applicant in IDS filed 22 August 2019) as evidenced by Hirai et al. (“Hirai”, Mol. Cancer Ther., 2010, pp. 1956-1967, cited by Applicant in IDS filed 22 August 2019).
Regarding claims 18 and 20, Martin teaches a liposome composition for localizing an anti-tumor compound to a solid tumor via the bloodstream (e.g., see abstract), and exemplifies 100 nm liposomes comprising DSPC/cholesterol/PEG-DSPE in a molar ratio of 10:3:1 for delivery of cancer therapy (e.g., see Example 13).  Martin also teaches PEG liposomes are present in greater amounts in blood compared with conventional liposomes; this results in greater accumulation of PEG-containing liposomes at 48 hours as reflected in the two fold higher value of the "Ratio in Tumor" at 48 hours (e.g., Example 13).  The ratio 10:3:1 is equivalent to a ratio of 60-70:18-21:6-7.  While the amount of cholesterol in this ratio is lower than the amount in claims 18 and 
Martin does not specifically teach the limitation wherein the PEG-forming lipid is PEG-DMG.  Martin also does not specifically teach an Akt inhibitor such as MK-2206 (i.e., Applicant’s elected species; as evidence, see Hirai, page 1957) as the anti-tumor compound.  
Tam teaches that hydrophilic polyethylene glycol (PEG) has been widely used to coat lipid based delivery system to overcome the issue of rapid clearance by mononuclear phagocyte system for unprotected lipid based delivery system. PEG 
Roth teaches cancer therapy composition for infusion delivery comprising combination of TUSC2 expression vector and kinase inhibitor (e.g. AKT kinase MK 2206) (Abstract, [0015], [0017], [0022], [0023], [0083], [0088], [0090], [0093], [0098], [0100], [0101]). Roth further teaches that the delivery of the cancer treatment composition include N-[l-(2,3-dioleoyloxy)propyl]-N,N,N-trimethylammonium chloride (DOTAP):cholesterol liposome nanoparticles of about 50 nm to about 500 nm (i.e. 50 nm, 60 nm, 70 nm, 80 nm, 90 nm) ([0015]).  Roth further teaches that the lipid nanoparticles is neutrally charged (e.g. a 1,2-Dioleoyl-sn-glycero-3-phosphocholine (DOPC) or distearoylphosphatidylcholine (DSPC)liposome) and more than one kind of phospholipid may be used to create liposomes ([0100], ]0101]-[0103]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to substitute PEG-DMG for PEG-DSPE in the liposome of Martin; 
Additionally, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select MK-2206 as the anti-tumor drug in the composition of Martin; thus arriving at the claimed invention.  One skilled in the art would be motivated to utilize MK-2206 as the ant-tumor drug since said compound is known to be useful for anti-cancer therapy via liposome delivery as taught by Roth, and Martin teaches “any compound which can be stably entrapped in liposomes at a suitable loading factor and administered at a therapeutically effective dose” are suitable in its liposomes.
Regarding claim 21, Martin teaches the compositions may be in the form of a suspension or solution (e.g., paragraph [0285]).  While Martin does not explicitly state “liquid”, the skilled artisan would reasonably surmise “liquid” from a teaching of “suspension” or “solution”, absent evidence to the contrary.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
Regarding claim 26, Roth teaches formulation additive include sucrose, lactose (e.g., paragraph [0166]). The capability of sucrose and lactose taught by Roth as cryoprotectant is inherent to the chemical structure of sucrose and lactose.

Claims 18-21, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Tam and in view of Roth as applied to claims 18 and 20 above, and further in view of Huang et al. (“Huang”, WO 2010/138377, cited by Applicant in IDS filed 22 August 2019).
The inventions of Martin, Tam, and Roth are delineated above (see paragraph 12, above).
Specifically regarding claim 24 (and more generally regarding the remaining claims), Martin does not specifically teach the concentration of the anti-drug compound (MK-2206).
 Huang teaches a liquid preparation such as suspension or syrup for oral administration or for injection containing akt kinase inhibitor MK-2206 at 0.1% to 10 % by weight for administering a daily dose of 30 mg to 90 mg of MK-2206 (density for water is 1 mg/mL, 1 mg/mL = 0.1 wt. %, thus 0.1% to 10 % by weight is of 0.1 mg/mL to 10 mg/mL) (p. 16-17, claims 1-3).
It would have had been prima facie obvious before the effective filing date of the instant application to include MK-2206 at a concentration of 0.1%-10% by weight in the composition of the combined references; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because said concentration is known for being an effective pharmaceutical formulation concentrate as taught by Huang for the practical usefulness for application of delivery of 30 mg to 90 mg of MK-2206 (Huang, p. 17) in small enough dosage to human patient as therapy. Claim 6 recites 0.1 to 10 mg/mL.  The 0.1%-10 % by weight as taught by Huang reads on the numeric range as required by claim 24.
Response to Arguments
Applicant's arguments filed 17 December 2020 have been fully considered but they are not persuasive.  
Applicant first argues the cholesterol range of 0-30 mol% relates to Example 7A, which is unrelated to Example 13, due to use of different lipid compositions and active agents.  This argument is not persuasive because Martin generally teaches that the percentage of cholesterol in the liposomes may be varied over a wide range without significant effect on observed blood/RES ratios (e.g., see paragraph [0106]).  Therefore, while Example 7A is exemplary of said teaching, the Example is not intended to limit to only those components tested.  Note the rejection is based on the teachings of the Martin reference as a whole, not just specific Examples cited.
Applicant also argues that a person of ordinary skill would not have been motivated to modify the molar ratio of Ex. 13 of Martin, because the Example has a different lipid composition compared to the instant claims.  Applicant argues the molar ratio of Example 13 “would not necessarily work” for a different composition.  This argument is not persuasive because Applicant has not presented objective results to substantiate the assertion that new molar ratios (other than the ratios and ranges of amounts already taught by Martin) are needed, and thus said arguments amount to arguments of counsel.  "The arguments of counsel cannot take the place of evidence in the record."  See MPEP 716.01(c).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, since Martin teaches molar ratios of cholesterol may be varied (e.g., see paragraph [0106]), it would be within the purview of the ordinarily skilled artisan to vary the molar ratio of cholesterol to within that instantly claimed by routine experimentation, with a reasonable expectation of success.
In response to applicant's arguments against the references individually (in this case, that Martin does not teach an AKT inhibitor, or that Chen does not teach the claimed lipid composition), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Tam, Applicant argues the issue of fast clearance of PEG-DSPE is specific to the particular composition discussed within Tam.  Applicant argues there is no evidence that the compositions of Martin and Chen are associated with unacceptable clearance of PEG-DSPE, and thus, there would be no motivation to substitute PEG-DSPE of the compositions of Martin and Chen with PEG-DMG.  This argument is not persuasive because Tam teaches the changes in immunogenic response are due specifically due to the acyl anchor employed itself, i.e., DSPE (longer acyl anchor) vs. DMG (shorter acyl anchor), and thus the improved immunogenic response as taught by Tam is specific to the particular PEG-lipid, rather than its combination with other 
In response to Applicant’s argument that no basis is provided for why a person of ordinary skill in the art would look to Tam for motivations to modify the compositions of Martin/Chen, it is noted that both Martin and Chen, and Tam, are in the field of drug delivery using lipid nanoparticles, and Martin teaches both small molecules as well as peptides/proteins are suitable anti-tumor drugs (and thus would not expect to change the context of delivery).  Therefore, the skilled artisan would look to the teachings of Tam and consider them relevant, and would be motivated to modify the teachings of Martin and Chen by substituting the PEG-DSPE of Martin/Chen with the PEG-DMG for the benefit of improved immunogenic response, with a reasonable expectation of success.  Thus, this argument is not persuasive.
In response to applicant's arguments against the references individually (specifically, that Roth and Huang do not teach or suggest a lipid composition comprising DSPC, cholesterol, and PEG-DMG), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, it is the Examiner’s position that the claims are rendered obvious.



Conclusion
No claims are allowed at this time.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/           Examiner, Art Unit 1611